This cause having been submitted in the court below and in this court upon an agreed statement of facts, no conclusions of fact are believed to be necessary, there being no controverted issues of fact to be settled.
The only question involved is one of law, that is, whether a county judge is entitled to a commission upon the cash receipts of a survivor in community who has duly qualified as such, and who receives such cash as the proceeds of sales made in the management of the estate outside of the Probate Court.
While the arrangement of the Revised Statutes may seem to render appellee's claim plausible, an examination of the original acts of 1876, carried forward into the Revised Statutes, leads to the conclusion that the Legislature did not intend that commissions should be allowed in such cases. Acts of 1876, p. 124, sec. 116; p. 285, sec. 6; Rev. Stats., Final Title, sec. 19. The statute does not in terms provide any such commission. It is allowed only "upon the actual cash receipts of each executor, administrator, or guardian." Nowhere, either in the original enactments or in the Revised Statutes, is the survivor in community termed an administrator, but always the words "survivor in community" are used to describe and distinguish such partnership survivor or trustee from an executor, administrator, or guardian.
The case comes neither within the letter nor the spirit of the statute. There was a partition ordered upon the application of the heirs, as provided in the statute, but the commission in question was claimed upon sales previously made, without the supervision of the Probate Court.
We conclude that the judgment should be reversed and here rendered for appellants.
Reversed and rendered.